DETAILED ACTION
This correspondence is in response to the communications received September 9, 2020.  Claims 1-3, 15-21, 27 and 28 are pending.  Claims 1, 16, 20 and 27 have been amended.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 28, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0172825 application as required by 37 CFR 1.55.


Election/Restrictions
Claims 4-14 and 22-26 had been previously withdrawn from examination in previous non-final rejection.  Please see rationale discussed in further detail in the non-final rejection dated September 25, 2020.



Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    616
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    752
    media_image2.png
    Greyscale

Regarding claim 1, Applicant discloses in Fig. 11, 12 and 17, an image sensing device comprising:

a pixel region (110) including image pixels (as noted) and structured to produce pixel signals in response to light received in the pixel region; and

a peripheral region (120) located outside of the pixel region, wherein the peripheral region includes:

logic circuits (122) located to receive the pixel signals from the pixel region and configured to process the pixel signals; and

a capacitor (noted “capacitor / junction device”) located adjacent to the logic circuits, wherein the capacitor includes:

an active region including a first impurity region (22) and a second impurity region formed over the first impurity region (24 on 22);

a recessed structure (40) at least partly disposed in the active region and including a first portion disposed in the active region and including a conductive material (42) and a second portion surrounding the first portion and including an insulation material (44); and

a first junction (52) formed in the active region and spaced apart from the recessed structure by a predetermined distance (given distance between 52 and 40).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 15-19 of copending Application No. 16/510,310, Kwag et al. (US 2020/0212088).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.  It is noted here, 

Claim 1 of the co-pending application has been amended, however, the breadth of the instant application’s claim 1, still allows for a non-statutory double patenting rejection between the two co-pending applications.

Claims of the instant application (IA)
Claims listed of the copending application (CA) which read on claims of the IA.
Claim 1, contains all of the claimed features of copending claim 1, except for the language on line 12 of both claims “a recessed structure at least partly disposed in the active region” (of the IA) and “a recessed structure including a portion formed in the active region” (of the CA), which in effect have the same general meaning.
Claim 1.
Claim 2.
Claim 3.
Claim 3.
Claim 4.
Claim 4 has been withdrawn from examination.
N/A

N/A
Claim 6 has been withdrawn from examination.
N/A
Claim 7 has been withdrawn from examination.
N/A
Claim 8 has been withdrawn from examination.
N/A
Claim 9 has been withdrawn from examination.
N/A
Claim 10 has been withdrawn from examination.
N/A
Claim 11 has been withdrawn from examination.
N/A
Claim 12 has been withdrawn from examination.
N/A
Claim 13 has been withdrawn from examination.
N/A
Claim 14 has been withdrawn from examination.
N/A
Claim 15.
Claim 15.
Claim 16.
Claim 16.
Claim 17.
Claim 17.

Claim 18.
Claim 19.
Claim 19.
Claim 20.
N/A, the preamble of the CA’s “board-type capacitor” does not read on the “pin-type capacitor” claimed in the preamble of the IA.
Claim 21.
N/A
Claim 22 has been withdrawn from examination.
N/A
Claim 23 has been withdrawn from examination.
N/A
Claim 24 has been withdrawn from examination.
N/A
Claim 25 has been withdrawn from examination.
N/A
Claim 26 has been withdrawn from examination.
N/A
Claim 27.
N/A
Claim 28.
N/A






Allowable Subject Matter
Claim 18 would potentially be objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection is overcome and further if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20, 21, 27 and 28 are allowed. 

The following is an Examiner's statement of reasons for allowance: The vertical pin-type capacitor integrated into a peripheral region outside of a pixel region as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 20, the prior art discloses a vertical pin-type capacitor integrated into a peripheral region outside of a pixel region, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of an active region, substrate, conductive layer, trench, insulation layer, first junction, in conjunction with the details of,
“wherein the active region is located in a peripheral region located outside of a pixel region in which image pixels are disposed to produce pixel signals in response to light received in the pixel region and the active region is isolated from logic circuits located in the peripheral region.”



Response to Arguments
Applicant’s arguments with regard to the prior art rejections have been considered and are convincing in light of the newly amended claims 1 and 20.

With regard to the newly submitted ADS form, which now includes DAS code, Examiner has spoken with the USPTO’s Electronic Business Center (EBC Customer Support Center) and they have given the advice to call them to escalate and settle the matter of retrieval of the WIPO foreign priority documents in this patent application.  The telephone number is 571-272-4100.  For the time being, as the documents are not present, the PTO326 form will reflect this status at this point in examination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.